Citation Nr: 1623910	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969.  He died in August 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision in which the  RO  denied service connection for the cause of the Veteran's death, denied  DIC benefits under the provisions of 38 U.S.C.A. § 1318, and denied accrued benefits.  In March 2011, the appellant filed a notice of disagreement (NOD) with all issues.  In a March 2011 statement of the case (SOC), the RO addressed all matters.  The appellant perfected her appeal of this matter later in March 2011 by filing a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), electing a Board hearing.  

In April 2016, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the appellant withdrew from appeal the claim for accrued benefits.

As for the matter of representation, the Board notes that the Veteran previously filed a power of attorney in favor of the National Association of County Veterans Service Officers, Inc., and that the Ocean County Veterans Service Bureau previously assisted with her appeal.  However, in January 2014, the appellant submitted a  VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing  Agent John P. Dorrity as her representative.  The Board recognizes the change in representative.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consists of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran died in August 2009; the death certificate lists the immediate cause of death as renal cell cancer.

3.  During his active military service, the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, it is conceded that the Veteran was exposed to contaminated water during his active military service.
 
4.  The collective evidence is, at least, in relative equipoise on the question of whether the Veteran's renal cell cancer was etiologically related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a), 3.312 (2015). 
 
2.  The claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 has been rendered moot by the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In view of the Board's favorable disposition of the claim for service connection for the cause of the Veteran's death, and dismissal of the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, as moot, the Board finds that all necessary notification and development action in this appeal has been accomplished.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.  See VBA Manual M21-1, IV.ii.2.C.5.o. (2015).

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The Board also notes, parenthetically that there is a pending, but not yet finalized or implemented, proposal to add the following diseases as presumptively service connected to contaminated drinking water at Camp Lejeune: kidney cancer; liver cancer; non-Hodgkin lymphoma; leukemia; multiple myeloma; scleroderma; Parkinson's disease; and aplastic anemia/myelodysplastic syndromes.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 5-56 (1990).  

Considering the evidence of record in in light of the above, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

The appellant contends that the Veteran's death was related to service.  Specifically, the appellant argues that her husband's exposure to contaminated water at Camp Lejeune during service caused him to develop his fatal cancer.  As previously noted the Veteran died in August 2009 and the death certificate lists the immediate cause of death as renal cell cancer.

The Veterans service records confirm that he served at Camp Lejeune during a period of time known to be associated with the contaminated water.  Accordingly, it is conceded that the Veteran was exposed to contaminated water during his active military service.

The service treatment records document no finding or diagnosis consistent with kidney cancer.  After service, private treatment records show that in 1981, the Veteran was diagnosed with renal cancer.  Treatment records note a history of smoking only occasionally, ending in 1981. 

A VA examiner provided an etiology opinion in November 2014.  The examiner indicated that the Veteran underwent a right nephrectomy for renal cell cancer which had been diagnosed in June 1981.  The cancer subsequently metastasized to his lungs in 2001 and he died in August 2009.  The examiner observed that he was stationed at Camp Lejeune from May 1968 to May 1969.  The examiner noted that the Veteran stopped smoking in 1981.  The examiner opined that the Veteran's renal cell cancer is less likely than not related to exposure to contaminated water at Camp Lejeune but more likely due to tobacco use.

By contrast, the appellant submitted a November 2015 medical statement from Dr. J.D., the Veteran's treating oncologist.  Dr. J.D. indicated that she specialized in renal cell cancer and has been treating such disease for more than thirty years.  The provider indicated that the Veteran was first diagnosed with renal cell cancer at the unusually early age of 39, suggesting that his exposure to carcinogenic agents may have been earlier than usual.  She noted that as he was exposed to Agent Orange from 1967 to 1969 and contaminated water at Camp Lejeune from 1968 to 1969, these exposures were very likely a contribution to his development of renal cell carcinoma.  The provider goes on to explain that the epidemiology of renal cancer associated with exposures to environmental toxins is logical since the function of the kidney is to excrete toxins from the bloodstream.  She additionally noted that environmental exposure to chemicals like Agent Orange, TCE and PCE are now associated with renal cancer, particularly when exposure and onset are at an early age.

The Board also notes that the appellant submitted nine lay statements indicating that the Veteran had not smoked in many years and only partook occasionally when he did smoke cigarettes.  She additionally submitted medical literature indicating that a medical study showed an increased likelihood of death from kidney cancer for those stationed at Camp Lejeune versus those stationed at Camp Pendleton (both Marine Corps installations).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  53-56. 

As noted, the mandate to afford a claimant the benefit of the doubt is triggered when the evidence has reached a stage of relatively equal balance.  Under the circumstances of this case, the Board finds the collective evidence of record is, at least, in relative equipoise regarding the question of whether a disability of service origin contributed to the Veteran's fatal condition and ultimately aided or lent assistance to the production of his death.  Accordingly, with resolution of all  reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for the cause of the Veteran's death are met.

As for the remaining claim on appeal, under 38 U.S.C.A. § 1318(a) , DIC benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected, where a  veteran was rated totally disabled for 10 or more years immediately preceding death.  Here, as the Board has  granted service connection for the Veteran's cause of death, thereby entitling the appellant to DIC benefits, the claim for DIC benefits under 38 U.S.C.A. § 1318 has been rendered moot, and will thus be dismissed.



ORDER

Service connection for the cause of the Veteran's death is granted. 

The claim for DIC benefits, under the provisions of 38 U.S.C.A. § 1318, is dismissed as moot.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


